FILED
                              NOT FOR PUBLICATION                           MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SYLVIANA CHANDRA; et al.,                        No. 09-71575

               Petitioners,                      Agency Nos.      A088-558-608
                                                                  A088-558-609
  v.                                                              A088-558-610
                                                                  A088-558-611
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:          CANBY, GRABER, and M. SMITH, Circuit Judges.

       Sylviana Chandra and her family, natives and citizens of Indonesia, petition

for review of the Board of Immigration Appeals’ order dismissing their appeal

from an immigration judge’s decision denying their application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Chandra

failed to establish that several of the incidents she experienced in Indonesia were

on account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 742

(9th Cir. 2009) (assailants’ reference to petitioner’s ethnicity did not compel the

conclusion that ethnicity was a central motivating reason for the attack); Singh v.

INS, 134 F.3d 962, 967 (9th Cir. 1998) (petitioner must establish mistreatment was

targeted particularly toward her and occurred because of racial or religious

animus). Further, substantial evidence supports the agency’s determination that

petitioners’ remaining experiences did not amount to past persecution. See Halim

v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009); Wakkary, 558 F.3d at 1059-60.

Substantial evidence also supports the agency’s determination that, even as a

member of a disfavored group, Chandra has not established a well-founded fear of

persecution in Indonesia because she has not demonstrated sufficient

individualized risk. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004).

Accordingly, petitioners’ asylum claim fails.




                                           2                                    09-71575
      Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See Singh,

134 F.3d at 971.

      Finally, petitioners fail to raise any substantive challenge to the denial of

their CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not addressed in the argument portion of a brief are deemed

waived).

      PETITION FOR REVIEW DENIED.




                                           3                                     09-71575